MEMORANDUM ***
An alien does not begin a new period of physical presence after being served with an Order to Show Cause. Ram v. INS, 243 F.3d 510, 518 (9th Cir.2001). Since INS was well within its rights in filing an interlocutory appeal from the Immigration Judge’s decision to reopen Chucran’s case, Chucran has not shown the affirmative governmental misconduct necessary to establish estoppel. See INS v. Pangilinan, 486 U.S. 875, 883-84, 108 S.Ct. 2210, 100 L.Ed.2d 882 (1988). Likewise, the interlocutory appeal did not deprive Chucran of due process.
*561PETITION FOR REVIEW DENIED. Petitioner’s remedy with respect to claims for relief under Barahona-Gomez lies in district court in accordance with this court’s recent opinion in Barahona-Gomez v. Reno, 167 F.3d 1228 (9th Cir.1999); aff'd, 236 F.3d 1115 (2001). Because the district court’s preliminary injunction in Barahona-Gomez precludes the Attorney General from deporting class members until the class action is resolved, denial of this petition for review does not affect the rights of this class member as to that preclusion or the rights asserted in the class action.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.